El Juez Asociado, Sr. del Toro,
emitió la opinión del tribunal.
En la Corte de Distrito de Mayagüez se siguió nn procedi-miento civil titulado Agustín Hernández Mena v. Crispina Arán Cuascó, ejercitándose la acción hipotecaria. Ultimado el procedimiento, se vendieron en pública subasta los bienes hipotecados, habiéndolos adquirido el demandante. El marshal le otorgó, la escritura de venta por ante notario público el 22 de octubre de 1910, el comprador la presentó en el regis-tro de la propiedad de San Hermán y el registrador se negó a inscribirla basado en que el condominio a que se contraía la escritura aparecía anotado a favor de persona distinta de aquélla contra la cual se había dirigido el procedimiento.
Apelada dicha negativa para ante esta Corte Suprema, el recurrente alegó que el registrador había infringido los artí-culos 20, 77, 105 y 129 de la Ley Hipotecaria, el 175, último párrafo, de su Reglamento, y el 1777 del Código Civil.
*22Pedido informe al registrador alegó lo siguiente:
“No se trata del título en que se constituye la hipoteca, ni de la inscripción de la misma, así como tampoco del procedimiento suma-rísimo seguido para su reclamación, sino de la inscripción de la escri-tura de adjudicación del condominio ejecutado.
“Con posterioridad a la fecha de la certificación expedida por este registro, a que se hace referencia, o sea el 18 de octubre último, en virtud de un certificado de compra hecha a El Pueblo de Puerto Rico por contribuciones adeudadas por la finca, Doña Alejandrina Blanco inscribió a su favor el condominio que en dicha finca representaba Don Manuel Arán, anotándose a favor de la misma señora en cuanto a la diferencia, resultando que la repetida Doña Alejandrina tiene inscrita y anotada a su favor la totalidad de la finca de la cual pre-tende inscribir un condominio el Sr. Hernández Mena.
“La anotación a favor de la señora Blanco está vigente en la actua-lidad y puede convertirla en inscripción definitiva dentro del plazo que determina la ley.”
No se necesita una amplia discusión de los principios de ley envueltos en este caso, para llegar a la conclusión de que el registrador no ha cometido las infracciones especificadas por el recurrente. Los fundamentos aducidos por dicho fun-cionario son suficientes para sostener su negativa.
. Es cierto que la hipoteca sujeta directa e inmediatamente los bienes sobre que se impone, cualquiera que sea su posee-dor, al cumplimiento de la obligación, por cuya seguridad fue constituida; pero en el presente caso al aplicar tal principio para determinar el derecho del recurrente, es necesario con-siderar que existía una hipoteca preferente a aquélla de la cual deriva su, derecho, y era la constituida a favor de El Pueblo de Puerto Rico para garantizar el pago de las contri-buciones. No satisfechas éstas, la finca fué vendida y adqui-rida por Alejandrina Blanco, quien inscribió y anotó, en la forma indicada'por el registrador, su derecho en el registro de la propiedad. De acuerdo con la ley, ella, persona distinta de aquélla contra la cual se siguió la ejecución y a nombre de quien otorgó el marshal la escritura, es la que aparece como *23dueña en el registro, y al apreciarlo así y al negarse a inscri-bir por tal motivo la escritura de referencia, el Registrador no infringió sino que aplicó rectamente el artículo 20 de la Ley Hipotecaria.
El recurso debe declararse sin lugar y confirmarse la nota.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, MacLeary y Wolf.